      Case 3:19-cv-00489-MMD-CLB Document 252 Filed 10/23/20 Page 1 of 1




1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3      WAG ACQUISITION, LLC,
4                                                         3:19-CV-0489-MMD-CLB
                                     Plaintiff,
5         v.
                                                          ORDER
6      DATA CONVERSIONS, INC., et al.,
7
                                  Defendant.
8

9           On August 31, 2020, the parties filed a joint status report (ECF No. 249). The

10   status report discussed a potential appeal of the PTAB’s ‘141’ decision and a potential
     further stay or bifurcation of discovery in this action. Therefore, the parties shall file a brief
11
     status report by Friday, November 6, 2020 advising the court of the status of any appeal
12
     that may have been filed as to the PTAB’s ‘141’ decision or any other related litigation.
13
     The parties shall also advise if they are in a position to begin discovery in this action in any
14
     form whether it be full, phased, or bifurcated. If the parties amenable to commencing
15
     discovery, the court will set a case management conference at its earliest convenience.
16
                    October 23, 2020
            Dated: ___________________
17

18
19                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                      1
